     Case 18-00426       Filed 05/16/19     Entered 05/16/19 07:47:17           Doc# 61         Page 1 of 2


 1                                                                 Judge: Gary Spraker
 2
 3                           IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF ALASKA
 4
 5   In re:                                               Case No. 18-00426
                                                          Chapter 13
 6   Myran Gonzles,
                                                          CERTIFICATE OF SERVICE
 7
                                            Debtor.
 8
 9
10
11            I, Cori Gustafson, declare under penalty of perjury, that I am over 18 years of age, and
12   not a party to the above captioned matter. On May 16, 2019, I served the United States Trustee’s
13
     Motion for Order Approving Stipulated Injunction and Penalties Under Fed. R. Bankr. P. 9019
14
     with exhibit and proposed order and Notice of United States Trustee’s Motion for Order by
15
16   mailing true and correct copies thereof by regular first-class United States mail, fully pre-paid

17   upon the attached list and upon:
18   OLG Services, Inc.
19   15260 Ventura Blvd
     Sherman Oaks, Ca 91403
20
              I declare the foregoing is true and correct under penalty of perjury.
21
22            Dated: May 16, 2019

23                                                  Respectfully submitted,
24                                                  GREGORY M. GARVIN
25                                                  Acting United States Trustee

26                                                  /s/ Cori Gustafson
                                                    Cori Gustafson
27                                                  Paralegal Specialist for the United States Trustee
28
      CERTIFICATE OF SERVICE                                         Office of the United States Trustee
                                                                     United States Courthouse
                                                                     700 Stewart Street, Suite 5103
                                                                     Seattle, WA 98101-1271
                                                                     206-553-2000, 206-553-2566 (fax)
Label Matrix for local noticing                     Myrna Bernaldo Gonzales                              Devoron K. Hill
097--1         Case 18-00426            Filed 05/16/19     Entered
                                                   9095 Sheiye Way 05/16/19 07:47:17                Doc#The61
                                                                                                            SayerPage    2 of 2
                                                                                                                  Law Group
Case 18-00426                                       Juneau, AK 99801-8022                                925 E. 4th Street
District of Alaska                                                                                       Waterloo, IA 50703-3925
Juneau
Thu May 16 06:19:46 AKDT 2019
Nacole M. Jipping(13)                               LVNV Funding, LLC                                    Municipality of Anchorage
Chapter 13 Trustee                                  Resurgent Capital Services                           Department of Law
101 E. 9TH AVE., #5A                                PO Box 10587                                         P O Box 196650
Anchorage, AK 99501-3651                            Greenville, SC 29603-0587                            Anchorage, AK 99519-6650


NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MOR        NewRez LLC d/b/a Shellpoint Mortgage Servici         NewRez LLC, f/k/a New Penn Financial, LLC d/
c/o Josephine E. Piranio, Esq.                      PO Box 10826                                         c/o The Sayer Law Group, P.C.
4375 Jutland Drive, Suite 200                       Greenville, SC 29603-0826                            925 E. 4th Street
P.O. Box 17933                                                                                           Waterloo, IA 50703-3925
San Diego, CA 92177-7921

Office of the U.S. Trustee                          Kathryn Perkins                                      Josephine E. Piranio
700 Stewart Street, Suite 5103                      DOJ-Ust                                              Aldridge Pite, LLP
Seattle, WA 98101-4438                              700 Stewart Street                                   4375 Jutland Drive, Suite 200
                                                    Suite 5103                                           San Diego, CA 92117-3600
                                                    Seattle, WA 98101-4438

Shell Point Mortgage                                Valerie M. Therrien                                  True North Federal Credit Union
PO Box 10826                                        Valerie M. Therrien, P.C.                            P.O. Box 34157
Greenville, South Carolina 29603-0826               208 Barnette Street                                  Juneau, Alaska 99803-4157
                                                    Fairbanks, AK 99701-4524




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT M       End of Label Matrix
                                                    Mailable recipients      14
                                                    Bypassed recipients       1
                                                    Total                    15
